Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 and 16-19 are pending in the application. Claims 17 and 19 are rejected. Claims 1-13, 16 and 18 are allowed.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2018/080489, filed November 7th, 2018, which claims priority under 35 U.S.C. 119(a-d) to EP Application No. EP17200445.9, filed November 7th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The amendment filed May 7th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The entire contents of these applications are incorporated herein by reference in their entirety” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of November 7th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed May 7th, 2020 is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 19 are rejected as indefinite since they refer to “The method of claim 1” where claim 1 is a product. Accordingly, the limitations found in claims 17 and 19 lack antecedent basis. 

Closest Prior Art
The closest prior art would appear to be the naturally occurring compound chlorotonil A or its closely related compounds such as the following disclosed by Jungmann et al. (ACS Chem. Biol. 2015, 10, 2480-2490):

    PNG
    media_image2.png
    264
    652
    media_image2.png
    Greyscale
.
The known compounds chlorotonil A and B above do not meet the provision of claim 1 that all of A-E, G-U, V-W and L-Q do not at the same time possess a double bond. While chlorotonil C does not possess a double bond at the position correspond to L-Q, the known compound does not have the structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626